Citation Nr: 0330044	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a spinal condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 until June 
1968.  

In a decision dated in August 2002, the Board of Veterans' 
Appeals (the Board) denied the veteran's claims of 
entitlement to service connection for headaches and for a 
spinal condition.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2003, the Court granted a Joint 
Motion for Remand, vacated the Board's decision and remanded 
the matter to the Board for readjudication consistent with 
the motion.


REMAND

In the March 2003 Joint Motion for Remand, it was argued that 
the August 2002 Board decision failed to provide adequate 
reasons and bases for its determination that VA complied with 
the notice requirements of 38 U.S.C. § 5103(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), has enhanced the duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
particular, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, and in light of the 
Joint Motion for Remand, the Board has concluded that the 
veteran has not received notice which fully complies with the 
VCAA and Quartuccio.

A recent decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30 
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the VBA must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



Accordingly, this case is REMANDED to VBA for the following 
action:

VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  If required by the 
circumstances, the claim should then be 
readjudicated.  If no readjudication is 
necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




